UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6868


UNITED STATES OF AMERICA,

                       Plaintiff - Appellee,

          v.

LARRY RAY WARD, a/k/a Red,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever, III,
Chief District Judge. (5:11-cr-00286-D-1; 5:13-cv-00828-D)


Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Ray Ward, Appellant Pro Se.     Jennifer P. May-Parker,
Assistant United States Attorney, Shailika K. Shah, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Larry Ray Ward seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2255 (2012) motion.                                  The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                   28 U.S.C. § 2253(c)(1)(B) (2012).

A    certificate         of      appealability          will     not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).                   When the district court denies relief

on    the        merits,       a     prisoner         satisfies        this     standard       by

demonstrating           that       reasonable         jurists    would       find     that     the

district         court’s      assessment      of       the    constitutional         claims    is

debatable        or     wrong.       Slack     v.      McDaniel,       529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling      is    debatable,        and    that       the    motion    states   a     debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

                 We have independently reviewed the record and conclude

that Ward has not made the requisite showing.                                Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                    We

dispense         with    oral       argument       because       the    facts        and     legal




                                                  2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3